           Case 3:20-cv-05948-VC Document 25 Filed 09/11/20 Page 1 of 2



 1   DAVID GREENE (SBN 160107)
     (davidg@eff.org)
 2   ELECTRONIC FRONTIER FOUNDATION
     815 Eddy Street
 3   San Francisco, CA 94109
     Telephone: (415) 436-9333
 4   Facsimile: (415) 436-9993
 5
     Attorney for Amici Curiae
 6   Electronic Frontier Foundation,
     Ryan Jackson and Jynx
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11
12
     PATRICK S. RYAN,                                 Case No. 3:20-cv-05948 (VGC)
13
                                         Plaintiff,   AMICI CURIAE ELECTRONIC
14
                                                      FRONTIER FOUNDATION, RYAN
15                  v.                                JACKSON, AND JYNX’S MOTION TO
                                                      REMOVE INCORRECTLY FILED
16   DONALD J. TRUMP, in his official capacity as     DOCUMENT
     President of the United States of America,
17
                   and
18                                                    Date: September 15, 2020
     WILBUR L. ROSS, JR., in his official capacity    Time: 9:00 a.m.
19
     as United States Secretary of Commerce,
20                                                    Complaint Filed: August 24, 2020
                                       Defendants.
21
22
23
24
25
26
27
28


     CASE NO. 3:30-CV-05948                           MOTION TO REMOVE INCORRECTLY FILED DOCUMENT
           Case 3:20-cv-05948-VC Document 25 Filed 09/11/20 Page 2 of 2



 1          Amici Curiae Electronic Frontier Foundation, Ryan Jackson, and Jynx respectfully request
 2   that an order be granted to remove Docket No. 22 from the docket on the grounds that a non-final
 3   draft of the document was filed by mistake.
 4          Upon discovering our error, this office immediately sent an email to the appropriate Docket
 5   Correction and access to Docket No. 22 has been temporarily blocked.
 6          A corrected version [Docket No. 24] was filed with the Court on September 11, 2020.
 7          We respectfully request that Docket No. 22 be permanently removed from the docket.
 8
     DATED: September 11, 2020                Respectfully submitted,
 9
                                               /s/ David Greene
10                                            DAVID GREENE (SBN 160107)
                                              (davidg@eff.org)
11                                            ELECTRONIC FRONTIER FOUNDATION
                                              815 Eddy Street
12                                            San Francisco, CA 94109
                                              Telephone: (415) 436-9333
13                                            Facsimile: (415) 436-9993
14                                            Attorney for Amici Curiae
                                              Electronic Frontier Foundation,
15                                            Ryan Jackson and Jynx
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                     1
     CASE NO. 3:30-CV-05948                                MOTION TO REMOVE INCORRECTLY FILED DOCUMENT
